Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species Requirement
This application contains claims directed to patentably distinct species of alcohol solutions (claims 3-4 and 8-9), patentably distinct species of diseased cells (claim 16), and patentably distinct species of epigenetic modifications (claim 20).
ELECTION OF INVENTION II REQUIRES THE FOLLOWING SPECIES ELECTION:
Election of ONE single disclosed species of alcohol solutions from those specifically claimed, which are: (i) an alcohol solution comprising glycerol (claims 3 and 8), (ii) an alcohol solution comprising ethanol (claims 3 and 8), and (iii) an alcohol solution comprising both glycerol and ethanol (claims 3-4 and 8-9);
Election of ONE single disclosed species of diseased cells from those specifically claimed, which are: (i) a cancer cells (claim 16), (ii) MS cells (claim 16), autism cells (claim 16), endometriosis cells (claim 16), multiple myeloma cells (claim 16), or a specific combination thereof (claim 16); and
Election of ONE single disclosed species of epigenetic modifications from those specifically claimed, which are: (i) epigenetic modification of the nucleus (claim 20), (ii) epigenetic modification of mitochondria (claim 20), (iii) epigenetic modification of reactive oxygen species, and (iv) a specific combination of the aforementioned species of epigenetic modifications.


The species of diseased cells are independent or distinct because they are disparate in structure, function and/or chemical properties such that a comprehensive search for a compound having one such functional property would not necessarily result in a comprehensive search for any one or more other claimed diseased cells within the same structural genus. As such, search and examination circumscribing all of the claimed species would be unduly burdensome. In addition, the consideration of the findings of such a search for compliance with the statutes and requirements set forth under 35 U.S.C. §101, §102, §103 and §112 would be unduly burdensome due to the disparate nature and significant breadth of diseased cells encompassed by the claims. Furthermore, the art does not necessarily recognize the claimed diseased cells as art-accepted equivalents that are interchangeable with one another. 
The species of epigenetic modifications are independent or distinct because the resulting structures are so disparate that a comprehensive search for one such epigenetic modification would not necessarily result in a comprehensive search for any one or more other claimed epigenetic modifications within the same structural genus. As such, search and examination circumscribing all of the claimed species would be unduly burdensome. In addition, the consideration of the findings of such a search for compliance with the statutes and requirements set forth under 35 U.S.C. §101, §102, §103 and §112 
As such, search and examination circumscribing all of the claimed species would be unduly burdensome. In addition, the consideration of the findings of such a search for compliance with the statutes and requirements set forth under 35 U.S.C. §101, §102, §103 and §112 would be unduly burdensome due to the disparate nature and significant breadth of method steps encompassed by the claims. Furthermore, the art does not necessarily recognize the claimed method steps as art-accepted equivalents that are interchangeable with one another. 
In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. §1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.R./
Examiner, Art Unit 1633

/KEVIN K HILL/Primary Examiner, Art Unit 1633